—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered June 14, 1996, convicting defendant, after a jury trial, of burglary in the second degree, possession of burglar’s tools and criminal possession of stolen property in the fifth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues were properly placed before the jury and we find no reason to disturb its findings. Concur — Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.